DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2018, 6/10/2020, 09/29/2020 and 02/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-9, 13-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,594,632 B1 White in view of US 2016/0125449 A1 Beatty et al. and in further view of US 2017/0109843 A1 Berg et al. 

Regarding claim 1, White discloses a terminal for adaptive restaurant management (White Abstract, control with voice; Col. 2, Lns. 20-50, restaurant ordering), comprising: 
(White Col. 3, Lns. 49-61, the POS system comprises an operator display); 
a microphone, configured to detect speech spoken by a user working in proximity to the terminal (White Col. 4, Lns. 15-25, audio may implement a microphone); 
and a configuration manager, coupled to said display and said microphone, configured to capture said speech of said user from said microphone, to transmit said speech via first messages to a backend server, to receive second messages from said backend server providing one or more keywords that correspond to said speech, to access voice commands that correspond to said one or more keywords, and to modify display of said electronic orders on said display in accordance with said voice commands (White Col. 4, Lns. 48-67, voice activation, and recognition to command the system; Col. 6, Lns. 5-20, voice control commanding of POS system). 
White fails to explicitly disclose the messages are transmitted over the internet to a backend server, wherein said backend server is not on-premise with the terminal and menu suggestions that correspond to said one or more keywords, and to modify display of said electronic orders on said display in accordance with said menu suggestion. Beatty is in the field of performing sales over a server network (Beatty Abstract, point of sale devices with communication servers) and teaches the messages are transmitted over the internet to a backend server, wherein said backend server is not on-premise with the terminal (Beatty Para. [0017] backend servers are used to communicate with the client devices over a networks, which includes wireless internet communications; the services are defined as remote servers, which is defined in Para. [0013] as being at a different physical location than the client devices). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the restaurant management system of White with the remote backend servers of Beatty. The motivation for doing so would be to allow multiple restaurant locations to be controlled over the same backend severs, and that do not rely solely on the equipment available in the local restaurant (Beatty Para. [0013] adding additional features to a restaurant by simply connecting via the internet to a remote backend server). 
Berg is in the field of digital ordering systems (Berg Abstract, mobile-assisted digital waiter service) and teaches menu suggestions that correspond to said one or more keywords, and to modify display of said electronic orders on said display in accordance with said menu suggestion (Berg Para. [0095] the menu being displayed may be customized by entering a keyword, and that keyword generates a specific menu that corresponds with the keyword). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the adaptive terminal of White with the menu suggestions of Berg. The motivation for doing so would be to present menu items that are deemed more desirable to the customer interacting with the menu, which would make the scanning of the menu easier, and speed up the ordering process by only presenting menu items that the customer is looking for (Berg Para. [0095] matching keywords with menu items to present searched for keywords). 

Regarding claim 2, modified White discloses the terminal as recited in claim 1, further comprising: a local keyword table, coupled to said configuration manager, that provides a mapping of one or more keywords to said voice commands for execution by the terminal, wherein said configuration manager executes said voice commands via data sent to said display (White Col. 6, Lns. 5-20, computer stores a set of reference nonverbal voice signals, executing a command based on the signal). 
White fails to explicitly disclose said menu suggestions for modification of said displays, wherein said configuration manager modifies said display to present said menu suggestions. 
Berg teaches said menu suggestions for modification of said displays, wherein said configuration manager modifies said display to present said menu suggestions (Berg Para. [0095] the menu being displayed may be customized by entering a keyword, and that keyword generates a specific menu that corresponds with the keyword). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the adaptive terminal of White with the menu suggestions of Berg. The motivation for doing so would be to present menu items that are deemed more desirable to the customer interacting with the menu, which would make the scanning of the menu easier, and speed up the ordering process by only presenting menu items that the (Berg Para. [0095] matching keywords with menu items to present searched for keywords). 

Regarding claim 6, modified White discloses the terminal as recited in claim 1, wherein said speech is employed by noise cancellation elements in said backend server to cancel unwanted audio associated with one or more other order processing terminals (White Col. 4, Lns. 34-45, a filter to map ambient background noise).

Regarding claim 7, modified White discloses the terminal as recited in claim 1, wherein said microphone comprises a low- power mode that listens for specific keywords which, when spoken, direct the terminal to enter a specific operating mode (White Col. 5, Lns. 23-45, the system is in an off mode, which has no power, until specific keywords are spoken, and a set to an “on”).

Regarding claim 8, White discloses a terminal for adaptive restaurant management (White Abstract, control with voice; Col. 2, Lns. 20-50, restaurant ordering), comprising: a display, configured to display electronic orders for preparation (White Col. 3, Lns. 49-61, the POS system comprises an operator display); a microphone, configured to detect speech spoken by a user working in proximity to the terminal (White Col. 4, Lns. 15-25, audio may implement a microphone); and an order processor, coupled to said display and said microphone, configured to maintain current states of all orders being fulfilled, (White Col. 2, Lns. 20-48, complete and notification of kitchen orders; Col. 3, Lns. 49-50, the unit comprises a microprocessor); and a configuration manager, coupled to said display and said microphone, configured to capture said speech of said user from said microphone, to transmit said speech via first messages to a backend server, to receive second messages from said backend server providing one or more keywords that correspond to said speech, to access voice commands that correspond to said one or more keywords, and to modify display of said electronic orders on said display in accordance with said voice commands (White Col. 4, Lns. 48-67, voice activation, and recognition to command the system; Col. 6, Lns. 5-20, voice control commanding of POS system). 
White fails to explicitly disclose first messages to a backend server over the internet cloud, wherein said backend server is not on-premise with the terminal and menu suggestions that correspond to said one or more keywords, and to modify display of said electronic orders on said display in accordance with said menu suggestions.
Beatty teaches first messages transmitted to a backend server over the internet cloud, wherein said backend server is not on-premise with the terminal (Beatty Para. [0017] backend servers are used to communicate with the client devices over a networks, which includes wireless internet communications; the services are defined as remote servers, which is defined in Para. [0013] as being at a different physical location than the client devices). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the restaurant management system of White with the remote backend servers of Beatty. The motivation for doing so would be to allow multiple restaurant locations to be controlled over the same backend severs, and that do not rely solely on the equipment available in the local restaurant (Beatty Para. [0013] adding additional features to a restaurant by simply connecting via the internet to a remote backend server).
Berg teaches menu suggestions that correspond to said one or more keywords, and to modify display of said electronic orders on said display in accordance with said menu suggestions (Berg Para. [0095] the menu being displayed may be customized by entering a keyword, and that keyword generates a specific menu that corresponds with the keyword). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the adaptive terminal of White with the menu suggestions of Berg. The motivation for doing so would be to present menu items that are deemed more desirable to the customer interacting with the menu, which would make the scanning of the menu easier, and speed up the ordering process by only presenting menu items that the customer is looking for (Berg Para. [0095] matching keywords with menu items to present searched for keywords). 

Regarding claim 9, modified White discloses the terminal as recited in claim 8, further comprising: a local keyword table, coupled to said configuration manager, (White Col. 6, Lns. 5-20, computer stores a set of reference nonverbal voice signals, executing a command based on the signal). 
White fails to explicitly disclose said menu suggestions for modification of said display, wherein said configuration manager executes said display to present said menu suggestions. 
Berg teaches said menu suggestions for modification of said display, wherein said configuration manager executes said display to present said menu suggestions (Berg Para. [0095] the menu being displayed may be customized by entering a keyword, and that keyword generates a specific menu that corresponds with the keyword). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the adaptive terminal of White with the menu suggestions of Berg. The motivation for doing so would be to present menu items that are deemed more desirable to the customer interacting with the menu, which would make the scanning of the menu easier, and speed up the ordering process by only presenting menu items that the customer is looking for (Berg Para. [0095] matching keywords with menu items to present searched for keywords). 

Regarding claim 13, modified White discloses the terminal as recited in claim 8, wherein said speech is employed by noise cancellation elements in said backend (White Col. 4, Lns. 34-45, a filter to map ambient background noise).

Regarding claim 14, modified White discloses the terminal as recited in claim 8, wherein said microphone comprises a low- power mode that listens for specific keywords which, when spoken, direct the terminal to enter a specific operating mode (White Col. 5, Lns. 23-45, the system is in an off mode, which has no power, until specific keywords are spoken, and a set to an “on”).

Regarding claim 15, White discloses a method for adaptive restaurant management (White Abstract, control with voice; Col. 2, Lns. 20-50, restaurant ordering), comprising: displaying electronic orders for preparation on a display (White Col. 3, Lns. 49-61, the POS system comprises an operator display); employing a microphone to detect speech spoken by a user working in proximity to a terminal (White Col. 4, Lns. 15-25, audio may implement a microphone); and capturing the speech of the user from the microphone, transmitting the speech via first messages to a backend server, receiving second messages from the backend server providing one or more keywords that correspond to the speech, accessing voice commands that correspond to the one or more keywords, and modifying display of the electronic orders on the display in accordance with the voice commands (White Col. 4, Lns. 48-67, voice activation, and recognition to command the system; Col. 6, Lns. 5-20, voice control commanding of POS system). 
White fails to explicitly disclose first messages transmitted to a backend server over the internet, wherein the backend server is not on-premise with the terminal and menu suggestions that correspond to the one or more keywords, and modifying display of the electronic orders on the display in accordance with menu suggestions.
Beatty teaches first messages transmitted to a backend server over the internet, wherein the backend server is not on-premise with the terminal (Beatty Para. [0017] backend servers are used to communicate with the client devices over a networks, which includes wireless internet communications; the services are defined as remote servers, which is defined in Para. [0013] as being at a different physical location than the client devices). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the restaurant management method of White with the remote backend servers of Beatty. The motivation for doing so would be to allow multiple restaurant locations to be controlled over the same backend severs, and that do not rely solely on the equipment available in the local restaurant (Beatty Para. [0013] adding additional features to a restaurant by simply connecting via the internet to a remote backend server).
Berg teaches menu suggestions that correspond to the one or more keywords, and modifying display of the electronic orders on the display in (Berg Para. [0095] the menu being displayed may be customized by entering a keyword, and that keyword generates a specific menu that corresponds with the keyword). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of White with the menu suggestions of Berg. The motivation for doing so would be to present menu items that are deemed more desirable to the customer interacting with the menu, which would make the scanning of the menu easier, and speed up the ordering process by only presenting menu items that the customer is looking for (Berg Para. [0095] matching keywords with menu items to present searched for keywords). 

Regarding claim 16, modified White discloses the method as recited in claim 15, further comprising: mapping the one or more keywords to the voice commands to be executed by the terminal, and executing the voice commands via data sent to the display (White Col. 4, Lns. 48-67, voice activation, and recognition to command the system; Col. 6, Lns. 5-20, voice control commanding of POS system). 
	White fails to explicitly disclose the menu suggestions for modification of the display, and modifying the display to present the menu suggestions.
Berg teaches the menu suggestions for modification of the display, and modifying the display to present the menu suggestions (Berg Para. [0095] the menu being displayed may be customized by entering a keyword, and that keyword generates a specific menu that corresponds with the keyword). It (Berg Para. [0095] matching keywords with menu items to present searched for keywords). 

Regarding claim 19, modified White discloses the method as recited in claim 15, further comprising: employing the speech by noise cancellation elements in the backend server to cancel unwanted audio associated with one or more other order processing terminals (White Col. 4, Lns. 34-45, a filter to map ambient background noise).

Regarding claim 20, modified White discloses the method as recited in claim 15, wherein the microphone comprises a low- power mode that listens for specific keywords which, when spoken, direct the terminal to enter a specific operating mode (White Col. 5, Lns. 23-45, the system is in an off mode, which has no power, until specific keywords are spoken, and a set to an “on”).

Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,594,632 B1 White in view of US 2016/0125449 A1 Beatty et al., US 2017/0109843 A1 Berg et al. and in further view of US 2013/0066749 A1 Cooke et al.

Regarding claim 3, modified White discloses the terminal as recited in claim 2. White fails to explicitly disclose wherein said display comprises a touchscreen display, and wherein the terminal is employed in a food preparation environment to fulfill said electronic orders, and wherein said user is not required to touch said display in order to modify display of said electronic orders. 
Cooke is in the field restaurant consumer transactions (Cooke Abstract, consumer transactions; Para.  [0081] full service restaurant ordering) and teaches wherein said display comprises a touchscreen display, and wherein the terminal is employed in a food preparation environment to fulfill said electronic orders (Cooke Para. [0081] the quick payment may be applied to a food order, which includes order taking and billing system), and wherein said user is not required to touch said display in order to modify display of said electronic orders (Cooke Para. [0185] the signature may be captured with a touch pad, but the processor may be equipped to confirm without the need to touch). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the terminal of White with the touchpad of Cooke. The motivation for doing so would be to improve the overall consumer interaction, and make the entire process easier and hands free (Cooke Para. [0003] convent ways for consumer interaction).

Regarding claim 10, modified White discloses the terminal as recited in claim 9. White fails to explicitly disclose wherein said display comprises a touchscreen 
Cooke teaches wherein said display comprises a touchscreen display, and wherein the terminal is employed in a food preparation environment to fulfill said electronic orders (Cooke Para. [0081] the quick payment may be applied to a food order, which includes order taking and billing system), and wherein said user is not required to touch said display in order to modify display of said electronic orders (Cooke Para. [0185] the signature may be captured with a touch pad, but the processor may be equipped to confirm without the need to touch). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the terminal of White with the touchpad of Cooke. The motivation for doing so would be to improve the overall consumer interaction, and make the entire process easier and hands free (Cooke Para. [0003] convent ways for consumer interaction).

Regarding claim 17, modified White discloses the method as recited in claim 16. White fails to explicitly disclose wherein the display comprises a touchscreen display, and wherein the terminal is employed in a food preparation environment to fulfill the electronic orders, and wherein the user is not required to touch the display in order to modify display of the electronic orders. 
Cooke teaches wherein the display comprises a touchscreen display, and wherein the terminal is employed in a food preparation environment to fulfill the (Cooke Para. [0081] the quick payment may be applied to a food order, which includes order taking and billing system), and wherein the user is not required to touch the display in order to modify display of the electronic orders (Cooke Para. [0185] the signature may be captured with a touch pad, but the processor may be equipped to confirm without the need to touch). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the terminal of White with the touchpad of Cooke. The motivation for doing so would be to improve the overall consumer interaction, and make the entire process easier and hands free (Cooke Para. [0003] convent ways for consumer interaction).

Claims 4, 5, 11, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,594,632 B1 White in view of US 2016/0125449 A1 Beatty et al., US 2017/0109843 A1 Berg et al. and in further view of US 2017/0161851 A1 Li et al.

Regarding claim 4, modified White discloses the terminal as recited in claim 2. White fails to explicitly disclose wherein said terminal further comprises: a state processor, configured to queue state changes in order queues that correspond to said electronic orders; and an order processor, coupled to said state processor and within which said configuration manager is disposed, configured to generate said state changes, and configured to access and transmit said state changes in each of said order queues to said backend server, from oldest to youngest, when 
Li is in the field of a food order management system (Li Para. [0005] food order management system) and teaches wherein said terminal further comprises: a state processor, configured to queue state changes in order queues that correspond to said electronic orders (Li Para. [0057] one or more mobile network terminals, the terminals are capable of receiving and sending order from servers to the kitchen, to the front of house); and an order processor, coupled to said state processor and within which said configuration manager is disposed, configured to generate said state changes, and configured to access and transmit said state changes in each of said order queues to said backend server, from oldest to youngest (Li Para. [0005] the queue may send messages about the state of the order, some examples of a change of state may include when the food is ready, special requests, table cleared and cancellations; Para. [0020] the notification may be sent to the appropriate station, as well as communicate between stations; the notification is sent and a queue is oldest to newest message sent in order), when operably connected to a network, wherein said order processor comprises current order state fields corresponding to all of said electronic orders (Li Para. [0014] each device may communicate over the specific server; each sever may select the desired best mode network for communication; Para. [0057] the communication may be over a variety of selected networks). It would have been obvious to one of ordinary skill in the art at the time the invention was filed (Li Para. [0020]).

Regarding claim 5, modified White teaches the terminal as recited in claim 4. White fails to explicitly disclose wherein the terminal operably connects to said network via one or more Wi-Fi access points. 
Li teaches wherein the terminal operably connects to said network via one or more Wi-Fi access points (Li Para. [0014] each device may communicate over the specific server; each server may select the desired best mode network for communication; Para. [0057] the communication may be over a variety of selected networks, one of which is wifi). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the terminal of White with the wifi connection of Li. The motivation for doing so would be to allow for the processing capabilities to communicate the order, and the status thereof, with the entire restaurant staff, which allows for clear communication about the status of the order, as well as any possible changes made by any user in the restaurant (Li Para. [0020]).

Regarding claim 11, modified White discloses the terminal as recited in claim 9. White fails to explicitly disclose wherein said terminal further comprises: a state 
Li teaches wherein said terminal further comprises: a state processor, configured to queue state changes in order queues that correspond to said electronic orders (Li Para. [0057] one or more mobile network terminals, the terminals are capable of receiving and sending order from servers to the kitchen, to the front of house), wherein said order processor generates said state changes, and to accesses and transmits said state changes in each of said order queues to said backend server, from oldest to youngest (Li Para. [0005] the queue may send messages about the state of the order, some examples of a change of state may include when the food is ready, special requests, table cleared and cancellations; Para. [0020] the notification may be sent to the appropriate station, as well as communicate between stations; the notification is sent and a queue is oldest to newest message sent in order), when operably connected to a network (Li Para. [0014] each device may communicate over the specific server; each sever may select the desired best mode network for communication; Para. [0057] the communication may be over a variety of selected networks). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the terminal of White with the processor of Li. The motivation for doing so would be (Li Para. [0020]).

Regarding claim 12, modified White teaches the terminal as recited in claim 11. White fails to explicitly disclose wherein the terminal operably connects to said network via one or more Wi-Fi access points. 
Li teaches wherein the terminal operably connects to said network via one or more Wi-Fi access points (Li Para. [0014] each device may communicate over the specific server; each server may select the desired best mode network for communication; Para. [0057] the communication may be over a variety of selected networks, one of which is wifi). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the terminal of White with the wifi connection of Li. The motivation for doing so would be to allow for the processing capabilities to communicate the order, and the status thereof, with the entire restaurant staff, which allows for clear communication about the status of the order, as well as any possible changes made by any user in the restaurant (Li Para. [0020]).

Regarding claim 18, modified White discloses the method as recited in claim 16. White fails to explicitly disclose wherein the terminal further comprises: via a state processor, queueing state changes in order queues that correspond to the 
Li teaches wherein the terminal further comprises: via a state processor, queueing state changes in order queues that correspond to the electronic orders (Li Para. [0057] one or more mobile network terminals, the terminals are capable of receiving and sending order from servers to the kitchen, to the front of house); and generating the state changes, and accessing and transmitting the state changes in each of the order queues to a backend server, from oldest to youngest (Li Para. [0005] the queue may send messages about the state of the order, some examples of a change of state may include when the food is ready, special requests, table cleared and cancellations; Para. [0020] the notification may be sent to the appropriate station, as well as communicate between stations; the notification is sent and a queue is oldest to newest message sent in order), when operably connected to a network (Li Para. [0014] each device may communicate over the specific server; each sever may select the desired best mode network for communication; Para. [0057] the communication may be over a variety of selected networks). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of White with the processor of Li. The motivation for doing so would be to allow for the processing capabilities to communicate the order, and the status thereof, with the entire restaurant staff, which allows for clear communication about the status of the (Li Para. [0020]).

Response to Arguments
Applicant's arguments filed 09/02/2021 have been fully considered but they are not persuasive.
Regarding 103, claims 1-2, 8-9, and 15-16 are amended. The applicant states the claim language was updated to state that keywords are mapped to menu suggestions AND voice commands. Examiner notes that previously presented art does not include menu suggestions. White is able to teach the act of using audio cues to start/stop actions on a computer as shown in Col. 4, Lns. 48-67 and Col. 6, Lns. 5-20. Newly presented art Berg, and able to teach that keywords may be used to help display very specific menu items based on those keywords. Therefore, it would have been an obvious combination that the voice capabilities of White, which include interpreting the audio to relate to a command, and then outputting the command of the computer, with the relationship between keywords and menu items as taught by Berg. The act of performing menu suggestions based on keywords are therefore found in prior art and the 103 rejection is maintained. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,023,676 A Erell teaches keyword recognition (Abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687